Respondent, Violet Eastman, plaintiff in the lower court, brought suit against school district No. 1 of Lewis and Clark county, Montana, and against the trustees of the district, seeking a declaration of her rights and status as a teacher in the schools of said district for the school year of 1945-1946. The case was tried to the court without a jury. The court made its findings and conclusions in favor of the plaintiff and entered judgment that she had been re-elected by operation of law to the position of teacher in said school district No. 1 for the school year 1945-1946. Defendants appeal from that judgment.
The following facts material to the determination of the case are established by the evidence: Miss Eastman, who will be hereafter designated as the plaintiff, is a school teacher, the holder of a Bachelor of Arts degree and a secondary life certificate authorizing her to teach in grades six to twelve in any school in the state of Montana. Plaintiff first started teaching in school district No. 1 of Lewis and Clark county in the year 1938. She continued to teach in said position continuously up to the school year of 1944-1945 under successive contracts of employment with the trustees of the school district. On April 25, 1945, plaintiff received from the defendant school board a letter written on the letterhead of said board which, omitting only the names of the trustees which were printed on the letterhead, reads as follows:
                                          "Helena, Montana "April 25, 1945
"Miss Violet M. Eastman "229 6th Avenue "Helena, Montana
"Dear Miss Eastman:
"The School Board of District #1 at a meeting held last *Page 66 
night, Tuesday, April 24th, 1945, decided not to renew your contract for the 1945-46 school year.
"Sincerely yours,
                              "s/ J.F. McBride "J.F. McBride "Secretary."
The above letter was sent to the plaintiff by the secretary of the school board pursuant to the following action of the trustees of said school district, as appears from the minutes of said board of April 24, 1945. Following is a copy of the portions of said minutes material to this case:
"Helena, Montana — April 24, 1945.
"A special meeting of the Board of Trustees of Helena School District No. 1 was held this evening in the board room. The meeting was called to order by Chairman Young at 7:30 p.m. Notices of this meeting were mailed to each member of the board through the regular United States Mail April 21, 1945, after the call at the close of the meeting on April 19, 1945.
"Roll Call Members Present Trustees: F.E. Young, Mrs. Malcolm Bowden, John Carlson, Jr., S.A. Douglass, H.W. Larson, R.A. Neill and J.A. Woodard. Also present were Supt. Carleton, Clerk McBride, and James Poor, Building Superintendent.
"Purpose of the Meeting The Chairman stated that this special meeting was called for the purpose of considering salaries of supervisors and to act on the matters of Violet Eastman's and Earl Fahland's contracts, and any other business to come to the attention of the board for its consideration.
"Miss Violet M. Eastman After a lengthy discussion a motion was made by Trustee Carlson that Miss Violet M. Eastman's contract not be renewed for 1945-1946, and that she be given written notice of this action through the Clerk and the Superintendent. The motion was seconded by Trustee Larson and carried, with Trustees Bowden, Carlson, Larson and Neill voting `Yes,' and Trustees Woodard and Douglass voting `No.' Chairman Young did not vote." *Page 67 
The above special meeting of the school board was called by the chairman of the board at the request of six members thereof following the adjournment of a previous regular meeting of the board held on April 19, 1945. Notices of the said special meeting were mailed to each member of the board on April 21, 1945. Upon the trial of the case the court admitted in evidence certain memoranda or rough drafts of the minutes of the school board of its meetings of April 19th and April 24, 1945. The court also permitted the notes of the school board's stenographer who wrote them up before they were entered in the minute book to be read in evidence. This evidence was offered for the purpose of impeaching the official minutes of the school board, the material parts of which have been herein set out. Appellants assign their admission as error.
Questions presented. Two controlling questions are presented by this appeal.
First, did the notice of April 25, 1945, which was sent to plaintiff by the defendant school board substantially comply with the requirements of section 1075, Revised Codes of Montana 1935?
Second, are rough drafts of the minutes of a school board meeting which were prepared by its secretary or by a stenographer employed by the board, in attendance at a meeting of the board, admissible to contradict the recitals of the official minute book of the board?
We will first consider the sufficiency and effect of the notice. Section 1075, Revised Codes, reads in part as follows:
"After the election of any teacher or principal for the third successive year in any school district in the state, such teacher or principal so elected shall be deemed re-elected from year to year thereafter at the same salary unless the board of trustes shall by a majority vote of its members on or before the first day of May give notice in writing to said teacher or principal that he has been re-elected or that his services will not berequired for the ensuing year." The question presented is whether the notice given plaintiff by the school board that it *Page 68 "decided not to renew your contract" is substantially the equivalent of the notice required by section 1075, namely, a notice that "his services will not be required for the ensuing year."
It would almost seem that the very asking of the question is[1]  sufficient to indicate its answer without reference to decided cases involving similar facts. Section 1015 reads in part as follows: "Subdivision 2. * * * no teacher shall be employed except under resolution agreed to by a majority of the board of trustees at a special or regular meeting * * *. All contracts of employment of teachers, authorized by proper resolution of a board of trustees, shall be in writing and executed in duplicate by the chairman and clerk of the board, for the district and by the teacher." Under this statute no person can be employed to teach in the public schools without a contract with the board of school trustees. The so-called teachers' tenure act (sec. 1075, Rev. Codes) which is operative after the third consecutive year of a teacher's employment does not do away with the necessity of having a contract as required by section 1015. The only effect of said section 1075 is to renew the teacher's existing contract for another year by operation of law, after her election for the third consecutive year unless the notice specified in said section is given. Therefore, whether a teacher is the holder of a written contract for her first year's service or whether her contract has been extended by operation of law under section 1075, the situation is the same. The teacher is still employed under a contract, a teacher cannot be employed, he cannot perform services as a teacher, he cannot draw pay from the school district without a contract. Accordingly, because a person's right to teach in the public schools of Montana is created by contract, rests upon contract and ceases upon expiration of the contract, it would seem that no holder of an A.B. degree, who had spent seven years in the teaching profession, could by any possibility have failed to understand that a notice to her that her employers, the school board, "had decided not to renew her contract" meant that her services would no longer be required. Obviously *Page 69 
defendant did understand that her services were no longer required as is evidenced both by her letter to the board and also by the promptness with which she instituted this action to protect her asserted rights.
The commendable diligence of counsel on both sides of this cause has supplied us with numerous authorities both from our own court and from other jurisdictions bearing upon this question. These cases are indicative only of the principles of law by which this appeal must be governed since none of them involve the use and effect of the very identical words "the board decided not to renew your contract." We do not consider it necessary to review in detail all of the cases cited in the briefs of counsel which involve facts materially different from those we are considering. Such cases are: Smith v. School District, 115 Mont. 102,  139 P.2d 518; McBride v. School District, 88 Mont. 110, 290 P. 252; LeClair v. School District, 74 Mont. 385, 240 P. 391; Moses v. School District, 107 Mont. 300, 86 P.2d 407; Day v. School District, 98 Mont. 207, 38 P.2d 595. The McBride case (McBride v. School District, supra) [88 Mont. 110, 290 P. 255], however, indicates the rule of law which has been applied by this court in passing upon the sufficiency of notices of dismissal of school teachers under section 1075.
In that case the notice given the teacher was not at all like that involved in the present suit and obviously it did not meet the requirements of section 1075. In so holding we said: "The notice of dismissal therein provided for must be clear and explicit." And what is a "clear and explicit" notice? These four short words are not susceptible of definition or explanation in such manner as to clarify their meaning. As defined in Black's Law Dictionary, however, "clear" means "plain," "evident," "obvious," "free from doubt." "Explicit" is defined by Words 
Phrases as meaning "not obscure or ambiguous, having no disguised meaning or reservation." Surely the requirement that a notice must be "clear and explicit" means only that it must clearly and plainly convey its meaning. *Page 70 
We have already indicated our reasons for the conclusion that plaintiff could not reasonably upon receipt of the letter from the school board, have misunderstood its meaning or have escaped knowledge of the fact that "her services would not be required for the ensuing year."
In order to give plaintiff a clear and explicit notice that[2]  would meet the requirements of section 1075 of our Code, it was not necessary for the school board to couch it in the literal word for word language of said section. It was only necessary that the notice given substantially comply with the language of said section. The California case of Volandri v. Taylor, 124 Cal. App. 356, 12 P.2d 462, involved both a statute and state of facts very similar to the case at bar. The California statute provided that, "On or before the tenth day of June in any year the governing board may give notice in writing to a probationary employee that his services will not be required for the ensuing year." School Code, sec. 5.681. It will be noted that this statute is identical with ours as respects the requirement that the teacher must be notified that his "services will not be required" for the ensuing year. In that case the following notice was given the teacher by the clerk of the school board: "As Clerk of the Board of Trustees it becomes my painful duty to inform you that at a recent meeting of the Board you were not re-elected as a member of the faculty." In holding that said notice substantially complied with the statute, the court said: "It is true the employment of a probationary teacher is presumed to continue unless he is notified of the termination thereof as provided by section 5.681, supra. It is not necessary, however, to notify him in the exact language of the statute that `his services will not be required for the ensuing year.' Any language which may be reasonably understood to mean that his tenure as a probationary teacher has been terminated is sufficient."
To the same effect is the Nevada case of State ex rel. Walton[3]  v. Roberts, 55 Nev. 415, 36 P.2d 517, 518. There the statute provided that the teacher would be deemed re-elected *Page 71 
unless the school board "notified in writing the teachers in their employ on or before the 15th day of May of each year concerning the re-employment of such teachers for the ensuing year." Comp. Laws, sec. 5998. The notice given the teacher by the clerk notified her that the "Lake Consolidated School Board has decided to abolish the position of Elementary School Principal for the year 1933-34." The court held that this notice was sufficient and that the statute should be liberally construed. It is our conclusion that the notice given plaintiff by the school board substantially complied with the requirements of section 1075, Revised Codes of 1935, and was sufficient to terminate plaintiff's contract of employment under the provisions of said section.
Construction of Act. We are unable to agree with the[4]  respondent's contention that the requirements of section 1075 are mandatory or that they must be strictly construed against the school district and in favor of the teacher. This court has never given its approval to any such construction of the section and we find no warrant for doing so in the present case. The courts are not in entire agreement on the question of the construction to be given teachers' tenure statute. 47 Am.Jur. 391, sec. 129, states the rule as follows: "To insure accomplishment of the purposes for which tenure statutes are enacted, it is held that they should be liberally construed (citing 110 A.L.R. 794, 113 A.L.R. 1496 and 127 A.L.R. 1300), although a contrary view has been taken, upon the ground that such legislation is in derogation of the common law." We prefer the reasoning of such cases as State ex rel. Clark v. Stout,206 Ind. 58, 187 N.E. 267, holding that the teachers' tenure statute should not be strictly but should be liberally construed to effect the general purpose of such acts. This construction accords with the requirements of our statute, sec. 4, Rev. Codes of 1935, that the provisions of the Codes are to be liberally construed with a view to effecting their objects and to promote justice. But whether liberally or strictly construed, section 1075 cannot be so restricted in its meaning and *Page 72 
effect as to exact from school boards a slavish adherence to its language to the disregard of its spirit and purpose.
Our conclusions relative to the construction to be given section 1075 find further support in the fact that while said section is commonly referred to as a "teachers' tenure Act," it is not in fact a complete teachers' tenure law but only partially covers the matter of retention or discharge of teachers. The Act makes no provision for any showing of cause or for a hearing before a teacher can be discharged. While legislation of this nature may be open to question as to its policy, relief can be had only from the legislature and it is at least significant that our legislative assembly recently adjourned rejected a bill to incorporate provisions of the character above indicated in the teachers' tenure statute.
Admission of evidence. Appellants have assigned as error the[5-7]  admission by the trial court of the notes and rough drafts of the minutes of the school board to contradict the official minutes of the board. The general rule as stated in 20 Am. Jur. 1018, section 1165, is that public records cannot be contradicted or enlarged by parol evidence. 56 C.J. 358, section 242, states the same rule as applied to school district records as follows: "The rule that parol evidence in a collateral proceeding cannot be received to contradict the records of a public corporation required by law to be kept in writing, or to show a mistake, applies to school district records." Citing Everts v. Rose Grove District, 77 Iowa 37, 41 N.W. 478, 14 Am. St. Rep. 264. We have applied the principle of law prohibiting the contradiction of public records by parol evidence in Montana Ore Purchasing Co. v. Maher, 32 Mont. 480, 81 P. 13, involving minutes of a county board of equalization; in State ex rel. Urton v. American Bank  Trust Co., 75 Mont. 369, 243 P. 1093, involving minutes of a board of county commissioners; and in State ex rel. Haley v. Wilworth, 80 Mont, 111, 258 P. 250, involving minutes of the board of directors of an irrigation district. We hold this principle of law to be applicable to the case at bar. Furthermore, whether admissible *Page 73 
or not, the evidence in question did not, in our opinion, contradict the essential recitals of the minutes which plainly disclosed that a notice of dismissal was actually given by the school board to the plaintiff in substantial compliance with the requirements of section 1075 of our Code.
The judgment of the lower court is reversed with instructions to enter a declaratory judgment in favor of appellants, defining plaintiff's status as a teacher in the schools of school district No. 1, Lewis and Clark county, Montana, for the year 1945-1946 in accordance with the views herein expressed.